Citation Nr: 1047201	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess 
of 40 percent for service-connected post operative status, 
herniated nucleus pulposus L5.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected radiculopathy of the lower left 
extremity.  

3.  Entitlement to a total rating based on individual 
unemployability due to a service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served in the US Air Force from June 1966 to March 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which in pertinent part, increased the disability rating for his 
service-connected back disability to 40 percent, effective June 
27, 2005; granted service connection for radiculopathy of the 
lower left extremity and assigned a 10 percent disability rating, 
effective June 27, 2005; and denied entitlement to TDIU.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's post operative status, herniated nucleus 
pulposus L5 is not productive of incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  

3.  The Veteran's post operative status, herniated nucleus 
pulposus at L5 is not productive of unfavorable ankylosis of the 
entire thoracolumbar spine.  

4.  Radiculopathy of the lower left extremity is no more than 
mildly disabling.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation greater 
than 40 percent for service-connected post operative status, 
herniated nucleus pulposus L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for an initial disability evaluation in excess 
of 10 percent for radiculopathy of the lower left extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.124(a), Diagnostic Codes 8520, 8720 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a disability 
rating and effective date for the award of benefits will be 
assigned if service connection is awarded.  

With respect to the Veteran's claim seeking an increased 
disability rating for his service-connected back disability, the 
Board finds that the predecisional notice letters dated in August 
2005 and June 2006 substantially complied with the notice 
requirements.  The notice letters informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  He 
was asked to submit evidence and/or information in his possession 
to the RO.  Additionally, the June 2006 letter informed the 
Veteran of the laws and regulations governing disability ratings 
and effective dates as required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With regard to the Veteran's appeal of the initial disability 
rating claim, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection for 
radiculopathy of the left lower extremity.  

In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for radiculopathy of 
the lower left extremity.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  Service treatment records as well as all identified 
and available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  Moreover, in addition to obtaining all relevant records, 
the Veteran was also afforded a VA examination for his back as 
well as his lower extremities in July 2006.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  See 38 C.F.R. § 
3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
otherwise adequate VA examinations were conducted.  See 
VAOPGCPREC 11-95.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
July 2006 VA examination obtained in this case is more than 
adequate, as it was predicated on a full reading of the treatment 
records in the Veteran's claims file, a review of his medical 
history and involved an interview with the Veteran.  

The Board observes the contentions of the Veteran and his 
representative that the July 2006 VA examiner did not use proper 
devices to measure the Veteran's range of motion, that the test 
findings were flawed, and the VA examination is thereby 
inadequate for rating purposes.  Applicable regulations provide 
that the use of a goniometer in the measurement of limitation of 
motion is indispensable in examinations conducted within the 
Department of Veterans Affairs.  See 38 C.F.R. § 4.46 (2010).  
However, the Board finds that the July 2006 VA examination report 
reflects that the examination was based on a thorough examination 
of the Veteran, his service-connected disabilities, his medical 
history and complaints, and objective findings and, therefore, 
the report of the examination outweighs the assertions by the 
Veteran and his representative as to the adequacy of the 
examination.  Concerning this, the Board notes first that 
functional limitation was adequately addressed by the examiner.  
Furthermore, whether a goniometer was or was not used, under the 
applicable regulation, a rating in excess of 40 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine and/or 
unfavorable ankylosis of the entire spine (that is, specific 
ranges of motion are not part of the criteria for evaluating the 
severity of the disability in excess of 40 percent).  Such 
findings are not shown in either the July 2006 VA examination 
report, nor are they reflected in the July 2005 private 
examination report the Veteran alludes to.  In essence, the range 
of motion findings set out by the July 2006 examiner are 
consistent with those in other medical reports of record, in that 
no examination report reflects ankylosis of the spine, a criteria 
necessary for the Veteran to receive an increased rating.  
Therefore, the examiner in July 2006 provided sufficient detail 
for the Board to make an informed decision in this particular 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Increased Rating Claims

A. Post Operative Status, Herniated Nucleus Pulposus L5  

The Veteran essentially contends that his disability is more 
disabling than contemplated by the current 40 percent disability 
evaluation. 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned a 40 percent disability 
evaluation for his service-connected back disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran contends 
that he is entitled to a rating in excess of 40 percent for his 
service-connected back disability.  For the reasons that follow, 
the Board concludes that an increased rating is not warranted.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  In addition to Diagnostic Code 5243for 
intervertebral disc symptom, the Board finds that Diagnostic Code 
5242 for degenerative arthritis is also applicable as discussed 
below.  This code indicates that the Veteran's back disability 
should be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 
further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  The thoracolumbar segment of the spine 
includes the thoracic and lumbosacral spine.  

The Board notes that during his most recent VA examination, the 
results of which will be discussed further in the decision, the 
Veteran was diagnosed with degenerative changes in the lumbar 
spine with scoliosis.  Diagnostic Code 5003 states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints affected, which in this case would be the General Rating 
Formula for Diseases and Injuries of the Spine.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Codes 5003 nor 5242, however, may not serve as bases 
for an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity with 
a major joint.  38 C.F.R. § 4.45.  As noted above, Degenerative 
arthritis of the spine is evaluated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 
allows for the assignment of a 20 percent rating only where there 
is X-ray evidence of arthritis of two or more major joints or two 
or more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the Veteran is already in 
receipt of a rating in excess of 20 percent, and thus neither 
Diagnostic Codes 5003 nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent disability evaluation is contemplated when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
evaluation is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, and 100 percent disability evaluation is contemplated when 
there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30, left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability evaluation is 
assigned for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, and a 60 
percent rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In considering the evidence of record under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
concludes that the Veteran is not entitled to an increased 
evaluation in excess of 40 percent for his service-connected post 
operative status, herniated nucleus pulposus L5.  The medical 
evidence does not show that the Veteran has unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine.  In 
this regard, there is no medical evidence diagnosing the Veteran 
with ankylosis of the spine, and there are none of the previously 
mentioned symptoms indicative of unfavorable anklysis.  

During a July 2005 private treatment visit at Physio 
Therapeutics, the Veteran complained of pain in his left hip and 
posterior thigh that escalated to a pain level of 8 out of 10, 
especially when he stood, walked, and lifted.  The Veteran 
reported that his household and yard work duties had been 
significantly hampered as a result of his pain.  The treatment 
provider indicated that the Veteran had flexion to 35 degrees, 
extension to 15 degrees, lateral side bending of 10 degrees to 
the left and 30 degrees to the right, and rotation of 22 degrees 
to the left and 20 degrees to the right.  The September 2005 
private treatment report indicated that the Veteran had flexion 
to 50 degrees, extension to 10 degrees, left lateral side bending 
to 20 degrees, right lateral side bending to 35 degrees, and 
rotation to 45 degrees bilaterally.  As such, the medical 
evidence of record does not show the Veteran's spine to be fixed.  

The Veteran underwent a VA examination for his spine in July 
2006, and the impression derived therefrom indicates that he has 
degenerative changes in the lumbar spine with scoliosis.  The 
results of the examination demonstrated that the Veteran had 
forward flexion ranging to 70 degrees and experienced pain 
throughout the entire arch of motion.  The Veteran was also shown 
to have extension to 20 degrees, with pain throughout the arch of 
motion.  He had right rotation to 30 degrees, left rotation to 10 
degrees, right lateral bending to 30 degrees and left lateral 
bending to 20 degrees, and it was further noted that he 
experienced pain throughout all these range of motion exercises.  
The examiner observed that repetitive motion of his lumbar spine 
was nearly impossible and yielded worsening pain, weakness, 
fatigability, and lack of endurance.  While the Board 
acknowledges that repetitive motion was severely limited due to 
pain, weakness, fatigue and lack of endurance, the examination 
revealed no ankylosis of the lumbar spine.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  Based on the medical evidence of record, the Board 
finds that the Veteran has not met the criteria for an evaluation 
in excess of 40 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
However, the Veteran never reported experiencing any 
incapacitating episodes during his private treatment visits, or 
during his July 2006 VA examination.  Indeed, the medical 
evidence of record does not show that the Veteran has had 
incapacitating episodes with a total duration of at least six 
weeks during the past twelve months.  While the record reflects 
that the Veteran experienced pain in his back which radiated to 
the left leg, and subsequently underwent a bilateral lumbar facet 
joint injection under fluoroscopy in April 2005 to treat this 
pain, there are no treatment records documenting the Veteran as 
having had bed rest prescribed by the physician after this 
session.  Indeed, the medical evidence of record is negative for 
any evidence or documentation indicating that the Veteran has 
been prescribed with bed rest by any of his physicians or 
treatment providers.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an increased 
evaluation for the Veteran's service-connected back disability is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 40 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran's 
range of motion in his spine is severely limited by pain.  The 
Board also acknowledges that the July 2006 VA examination report 
reflects that repetitive motion testing of the lumbar spine is 
"nearly impossible" and yields "worsening pain, weakness, 
fatigability and lack of endurance."  However, the effect of the 
pain in the Veteran's lumbar spine is contemplated in the 
currently assigned 40 percent disability evaluation assigned 
under Diagnostic Codes 5242 and 5243.  The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board concludes that an evaluation in 
excess of 40 percent for the Veteran's low back disability is not 
warranted.  

With respect to the Veteran's neurological complications, the 
Board notes that the Veteran has been already been service-
connected and separately rated for radiculopathy of his lower 
left extremity.  The Veteran has not complained of any pain or 
numbness in his lower right extremity and the objective medical 
evidence does not indicate that the Veteran suffers from a 
separate neurological disability in his right lower extremity 
that is distinct from his back disability.  Indeed, the Veteran 
was shown to have 5/5 muscle strength in his right lower 
extremity, to include the hip flexors and extensors, ankles 
flexors and extensors and the knee flexors and extensors.  Any 
discussion with respect to the neurological complications in the 
Veteran's lower left extremity which have manifested as a result 
of his back disability are discussed in the next section.  

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with disability which are non-medical 
in nature, however, he is not competent to testify as to the 
severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (noting that lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.  

Accordingly, as the preponderance of the evidence of record is 
against the claim for an increased rating for post operative 
status, herniated nucleus pulposus L5, the appeal must be denied.  
38 U.S.C.A. § 5107(b).  

B.  Radiculopathy of the left lower extremity

The Veteran essentially contends that his disability is more 
disabling than contemplated by the current 10 percent disability 
evaluation. 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous...."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, 'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (noting that VA's determination of the 
'present level' of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending).  

The Veteran's radiculopathy of the lower left extremity is rated 
as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 
4.124(a), Diagnostic Code 8720.  Diagnostic Code 8720 pertains to 
neuralgia and is rated pursuant to Diagnostic Code 8520 which 
governs the evaluation of paralysis of the sciatic nerve.  Under 
that code, an evaluation of 10 percent is for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  The next higher 
evaluation of 60 percent requires severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation requires complete paralysis of the sciatic nerve, in 
which the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8720.

As mentioned above, the words "mild," "moderate," "moderately 
severe," and "severe" are not defined in the VA Rating 
Schedule.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic 
Code 8510-8730.  

After carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against a disability 
rating in excess of 10 percent for the Veteran's radiculopathy of 
the lower left leg, under the applicable rating criteria.  The 
record reflects that the Veteran has complained of pain and 
numbness in his left lower extremity, since injuring his back in 
service.  

An April 2005 private treatment record indicates the Veteran 
underwent a bilateral lumbar facet joint injection under 
fluoroscopy session in order to treat and relieve his pain.  An 
electromyography (EMG) study was undertaken in August 2005, the 
results of which reflected the nerve conduction study of the left 
lower extremity to be within normal limits when compared to the 
right lower extremity.  The needle examination of the left lower 
extremity was also shown to be essentially unremarkable.  The 
impression derived from the EMG study reflects that the "left 
lower extremity with comparison to the right was without 
definitive electrophysiologic abnormality."  

During the July 2006 VA examination, the Veteran denied any 
weakness in his lower extremities, and it was noted that he 
walked without any assistive devices.  The Veteran reported that 
he was not unsteady on his feet and that he was able to perform 
his own mobility activities, to include "walking and 
transfers."  He also stated that he was able to conduct his own 
activities of daily living, such as eating, grooming, bathing, 
toileting and dressing.  The examiner took note of the August 
2005 EMG results which did not reflect "any specific dermatomal 
or specific nerve root abnormalities in the lower extremity" but 
did indicate that the left leg was somewhat weaker than the right 
during comparison testing.  

Upon physical examination, the Veteran's strength in the left 
quadriceps and hamstring muscle was 4+/5, and his strength in the 
tibialis, anterior, extensor halluces longus, and gastrocnemius 
and soleus muscle complexes was shown to be 5/5.  There was no 
noted numbness or tingling in any major dermatomal distribution 
of either lower extremity and the Veteran was shown to have 1+ 
patellar tendon, Achilles tendon reflexes appeared to be 
symmetric bilaterally and no "lower extremity clonus."  The 
examiner wrote that there was no loss of the normal lumbar 
lordosis, no "frank paraspinous muscle spasm," some mild global 
paraspinous muscle tenderness, and mild pain with palpation to 
the left sacroiliac joint.  The examiner observed that the 
Veteran was able to walk on his tiptoes as well as his heels for 
two steps.  

Despite the Veteran's complaints of radiating pain and a burning 
sensation in his lower back, the objective medical evidence 
reveals that there were no dermatomal or nerve root abnormalities 
in the lower extremity, no reported signs of weakness, and no 
indications of any functional loss associated with the Veteran's 
radiculopathy of the lower left extremity.  Indeed the EMG study 
shows no more than weakness in the lower left extremity when 
compared with the right lower extremity during comparison 
testing.  The July 2006 VA examiner, while noting the Veteran's 
complaints of leg pain and weakness, observed that the Veteran 
walked unaided, reported no unsteadiness on his feet, and that 
the evidence revealed "no noted numbness or tingling in any 
major dermatomal distribution of either lower extremity."  There 
is no objective evidence of record indicating that the Veteran's 
radiculopathy of the lower left extremity was more than mild at 
any time during the pendency of the Veteran's appeal.  There is 
no evidence of more significant symptoms, such as atrophy, muscle 
wasting, tremor and the like.  The Board finds that the Veteran's 
symptoms, alone, do not constitute evidence which is sufficient 
to characterize the Veteran's radiculopathy of the lower 
extremity as "moderate" or worse.  Therefore, the Board finds 
that the criteria for a disability rating in excess of 10 percent 
for radiculopathy of the left lower extremity has not been met.  

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with disability which are non-medical 
in nature, however, he is not competent to testify as to the 
severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (noting that lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature).  

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was more than 10 percent disabling.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Accordingly, as the preponderance of the evidence of record is 
against the claim for an initial increased rating for 
radiculopathy of the lower left extremity, the appeal must be 
denied.  38 U.S.C.A. § 5107(b).  

III.	Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

With regard to the Veteran's service-connected back disability 
and radiculopathy of the lower left extremity, the evidence of 
record does not reflect that the Veteran's disability picture is 
so exceptional as to not be contemplated by the rating schedule.  
There is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual rating 
criteria.  The rating criteria for the Veteran's currently 
assigned 40 percent disability rating for his back disability 
contemplate his symptoms, including his range of motion 
measurements and his ability to move his lumbar spine, and there 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The rating criteria for the 
Veteran's currently assigned 10 percent disability rating for his 
radiculopathy of the lower left extremity contemplate his 
symptoms, including pain and muscle strength in the lower left 
extremity, and there are no symptoms left uncompensated for 
unaccounted for by the assignment of a schedular rating.  As 
such, the threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected back disability and radiculopathy of 
the lower left extremity present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular scheduler standards and to warrant the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, 
referral of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not warranted.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claims for an increased evaluation for 
his service-connected back disability and radiculopathy of the 
lower left extremity.  


ORDER

Entitlement to an increased disability evaluation in excess of 40 
percent for post operative status, herniated nucleus pulposus L5 
is denied.  

Entitlement to an initial disability evaluation in excess of 10 
percent for radiculopathy of the lower left extremity is denied


REMAND

Unfortunately, a remand of the Veteran's TDIU claim is necessary.  
The Board regrets the delay caused by this remand.  After a 
thorough review of the claims file, however, the Board finds that 
further evidentiary development of this issue is necessary prior 
to a final adjudication of the claim.

Initially, the Board notes that awards of TDIU are governed, in 
part, by 38 C.F.R. § 4.16(a) (2010).  Under that regulation, 
total disability ratings for compensation can be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one such 
disability, the disability must be ratable at 60% or more, and 
that, if there are two or more disabilities, there shall be at 
least one disability ratable at 40% or more, and sufficient 
additional disability to bring the combined rating to 70% or 
more.  See also 38 C.F.R. §§ 3.340, 3.341 (2010).  

In the present case, the percentage requirements of the 
regulation have not been satisfied.  The Veteran is service-
connected for the post operative status, herniated nucleus 
pulposus L5, rated as 40 percent disabling, and he is also 
service-connected for radiculopathy of the lower left extremity, 
rated as 10 percent disabling.  When considered under 38 C.F.R. § 
4.16(a), a schedular award of TDIU cannot be awarded.  

Failure to satisfy these percentage standards, however, is not an 
absolute bar to a grant of a TDIU.  Under 38 C.F.R. § 4.16(b), if 
a Veteran is shown to be unemployable by reason of service-
connected disabilities, but fails to meet the percentage 
standards in § 4.16(a), the case must be submitted to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration.  

Throughout the current appeal, the Veteran has contended that his 
service-connected back disability and residuals derived therefrom 
has resulted in his unemployability.  See e.g., the Veteran's 
October 2005 claim.  The competent evidence of record reflects 
that the Veteran last worked in approximately 2003 when he was 
employed as an aircraft maintenance engineer.  In a February 2006 
statement, the Veteran explained that he decided to take an early 
retirement because of the daily pain he was experiencing while at 
his job.  He described his pain as ongoing in his lower back, 
left hip, and left hamstring and stated that he cannot walk, sit, 
or stand for long periods of time.  He further stated that his 
ability to lift objects was minimal, and bending and stooping was 
also very limited.  The July 2006 VA examination report reflects 
that he had to medically retire from his civilian job due to his 
back problems.  See e.g., July 2006 VA examination report.  

Review of the Veteran's claims file reflects that Veteran 
underwent a VA examination for his back in July 2006.  In this 
case, the July 2006 VA examiner did not adequately discuss the 
effects of the Veteran's service-connected back disability and 
radiculopathy of the lower left extremity on his ability to 
obtain substantially gainful employment.  In Faust v. West, 13 
Vet. App. 342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income that 
exceeds the poverty threshold for one person, irrespective of the 
number of hours or days that a Veteran actually works and without 
regard to a Veteran's earned annual income.  In Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the 
central inquiry in determining whether a Veteran is entitled to 
TDIU is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

In his discussion, the VA examiner wrote that the Veteran's back 
pain had "worsened to the point of being quite severe as well as 
caused his medical retirement from his civilian job."  Based on 
the examiner's statement, the Veteran's contention that he was 
forced into early retirement and is unable to secure employment 
as a result of his back disability, and the fact that the Veteran 
has not worked since 2003, the Board finds it unclear as to 
whether the Veteran has been rendered unemployable as a result of 
his service-connected disabilities.  Moreover, the examiner did 
not discuss the effects that the Veteran's service-connected 
disabilities had on his ability to obtain and maintain 
substantially gainful employment.

Accordingly, the Board finds that there is insufficient medical 
evidence to decide the claim.  Further, the Board concludes that 
a VA examination and medical opinion is required to determine 
whether the combined effects of his service-connected back 
disability and radiculopathy of the lower left extremity 
precludes substantially gainful employment.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Based upon the foregoing, the Board finds that this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected disabilities do not warrant an increased rating 
based on the schedular rating criteria, but there is evidence 
indicating that he stopped working in 2003 due to his back 
disability and residuals resulting therefrom.  As a result, a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is warranted.  The authority to assign extra-
schedular ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation and 
Pension Service, and not the Board, in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should schedule the Veteran 
for an appropriate examination to evaluate 
the effects of his service-connected back 
disability and radiculopathy of the lower 
left extremity on his ability to obtain 
substantially gainful employment.

The examination should be conducted by 
person who is qualified to conduct such an 
examination and offer an opinion regarding 
the Veteran's ability to procure, and to 
maintain, gainful employment.  The examiner 
should be provided with the claims file for 
review in conjunction with this examination 
and should indicate on the examination 
report that such a review was completed.

Specifically, the examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected disabilities in 
and of themselves are so severe as to 
preclude substantially gainful employment.  

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular 
field, which could also potentially be due 
to external bases such as economic factors, 
but rather to all reasonably available 
sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 1 
Vet. App. 326, 331-332 (1991)

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the scheduled VA examination, and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  After all development has been 
conducted, the AMC/RO should refer the 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration.  

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


